        Case 3:18-cv-01872-IM        Document 77      Filed 09/15/21     Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



SIERRA LAVONNE MCDONALD,                           Case No. 3:18-cv-01872-IM



               Plaintiff,                          OPINION AND ORDER



        v.



DR. STEVE SHELTON, DR. ROBERT
SNIDER, VASHAMY BRADY, JOHN
DOES 1–10,



               Defendants.



Kenneth I. Patterson, 405 W Arlington Street, Gladstone, OR 97027. Attorney for Plaintiff.

Robert E. Sullivan & Kenneth C. Crowley, Oregon Department of Justice Trial Division, 1162
Court Street NE, Salem, OR 97301. Attorneys for Defendants.

IMMERGUT, District Judge.




PAGE 1 – OPINION AND ORDER
           Case 3:18-cv-01872-IM       Document 77       Filed 09/15/21      Page 2 of 18




       Plaintiff Sierra Lavonne McDonald1 filed a constitutional claim, a claim under Title II of

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, and a claim under Section 504

the Rehabilitation Act of 1973, 29 U.S.C. § 794, against various medical staff at the Coffee

Creek Correctional Facility (“CCCF”), where she was previously incarcerated. ECF 1 at ¶¶ 20–

35. Plaintiff alleges Defendants Shelton, Snider, and Brady violated the Eighth Amendment, the

ADA, and the Rehabilitation Act when they failed to provide her with adequate medical

treatment for her ulcerative colitis and Crohn’s disease.2 See generally ECF 1.

       This matter comes before the Court on Defendant Snider’s Motion for Summary

Judgment. ECF 66. The Court held a hearing on September 10, 2021, at which Plaintiff conceded

her ADA and Rehabilitation Act claims and the Court took Plaintiff’s Eighth Amendment Claim

under advisement. See ECF 76.

       In the instant Motion, Defendant seeks summary judgment in his favor on all of

Plaintiff’s claims on the grounds that (1) Plaintiff’s claims under the ADA and Rehabilitation

Act are time barred or, in the alternative, that Plaintiff has not established a violation the ADA or

Rehabilitation Act and (2) Plaintiff has not established Defendant was deliberately indifferent to

Plaintiff’s serious medical needs in violation of the Eighth Amendment or, in the alternative, that

Defendant is entitled to qualified immunity. ECF 66 at 7–13. In her response, Plaintiff does not

address Defendant’s arguments relating to Plaintiff’s ADA and Rehabilitation Act claims.




       1
        Plaintiff is now known as Sierra Lavonne Ameon. See ECF 65, Joint Statement of
Agreed Facts (“JSAF”), at ¶ 1.
       2
        Vashamy Brady was dismissed from this action on June 18, 2019. ECF 30. Dr. Steven
Shelton was dismissed from this action on December 10, 2020. ECF 53. Dr. Robert Snider
(“Defendant”) is the sole remaining defendant in this action.

PAGE 2 – OPINION AND ORDER
           Case 3:18-cv-01872-IM        Document 77       Filed 09/15/21      Page 3 of 18




Plaintiff asserts that disputed issues of material fact require denial of Defendant’s Motion as to

Plaintiff’s Eighth Amendment claim. ECF 73 at 5–9.

       As noted, Plaintiff conceded her ADA and Rehabilitation Act claims at oral argument.

The Court, therefore, finds that Plaintiff has not established that Defendant violated the ADA or

the Rehabilitation Act. The Court also finds that Plaintiff fails to establish that disputed issues of

material fact preclude summary judgment on her Eighth Amendment claim. The Court,

therefore, GRANTS Defendant’s Motion for Summary Judgment.

                                          BACKGROUND

       The following facts are taken from Plaintiff’s Complaint and the parties’ materials related

to Defendant’s Motion for Summary Judgment and are viewed in the light most favorable to

Plaintiff, the non-movant. See Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001).

       From July 12, 2016 through June 30, 2017, Plaintiff was an inmate at CCCF, a prison

operated by the Oregon Department of Corrections (“ODOC”). ECF 65, JSAF, at ¶ 1.

       At some point before she was incarcerated at CCCF, Plaintiff was prescribed Remicade

to treat her ulcerative colitis and Crohn’s disease.3 Id. at ¶ 2; ECF 1 at ¶¶ 8, 11. On May 17,

2016, Dr. Edward Schultheiss, M.D., a gastroenterologist with Salem Gastroenterology

Consultants, recommended Plaintiff receive Remicade infusions every six weeks “and, after

improvement, every eight weeks.” EFC 65, JSAF, at ¶ 2.

       On July 13, 2016, Plaintiff underwent an intake examination and physical at ODOC

during which she reported that she received Remicade infusions every six weeks and that her last

infusion occurred on June 24, 2016. Id. at ¶ 3. Later on the same day, July 13, 2016, Plaintiff


       3
           The parties did not submit Plaintiff’s medical record.

PAGE 3 – OPINION AND ORDER
          Case 3:18-cv-01872-IM        Document 77        Filed 09/15/21     Page 4 of 18




presented at ODOC Health Services and reported having bloody stools, nausea, and abdominal

pain. Plaintiff was admitted to the infirmary for observation. Id. at ¶ 4.

        On July 14, 2016, Plaintiff was seen by “a provider” and admitted to the infirmary. The

provider ordered lab work, an EKG, X-rays, stool guaiac tests, and a urinalysis. Id. at ¶ 5. Nurses

attempted to observe whether Plaintiff had blood in her stool, but Plaintiff was “uncooperative

with collection or visual attempts.” Id. at ¶ 6. A two-view abdomen X-ray showed a moderately

large amount of stool in Plaintiff’s right and left colon, but was otherwise unremarkable. The

labs were inconsistent with acute inflammatory bowel disease (“IBD”) exacerbation. The

urinalysis was unremarkable. The EKG was normal. Id.

        On July 15, 2016, Plaintiff was discharged from the infirmary, scheduled to follow up

with a provider, and instructed to conduct a stool guaiac test three times per day. Id. at ¶ 7.

        On July 18, 2016, the ODOC Therapeutic Level of Care (“TLC”) Committee approved

Remicade infusions for Plaintiff. ODOC, however, needed to receive Plaintiff’s medical records

to prescribe the appropriate Remicade dosage. Id. at ¶ 8.

        At some point ODOC received Plaintiff’s medical records and on July 29, 2016, “a

provider ordered Remicade infusions.” Id. at ¶ 10.

        On August 2, 2016, “a provider” called Salem Gastroenterology Consultants to confirm

Plaintiff’s recommended dosage of Remicade. Id. at ¶ 11. Dr. Schultheiss recommended Plaintiff

receive “10mg/kg every six weeks and then taper to 5 mg/kg if [Plaintiff] was disease stable.” Id.

        On August 3, 2016, a provider ordered Remicade infusions for Plaintiff. Id. at ¶ 12.

        On August 4, 2016, the TLC Committee approved Remicade for Plaintiff as well as a

gastrointestinal consultation with Dr. Schultheiss “to determine the proper taper of Remicade.”

Id. at ¶ 13.



PAGE 4 – OPINION AND ORDER
           Case 3:18-cv-01872-IM       Document 77       Filed 09/15/21      Page 5 of 18




       On August 9, 2016, Plaintiff was seen by a provider and informed that she had a

Remicade infusion scheduled for August 12, 2016. Id. at ¶ 14.

       On August 11, 2016, Plaintiff was seen by Health Services with complaints of abdominal

cramping. Plaintiff was advised to drink more water and to notify Health Services “every time

she had a bowel movement so a nurse could check for blood in her stools.” Id. at ¶ 15.

       On August 12, 2016, Plaintiff received a Remicade infusion.4 Id. at ¶ 16.

       On August 15, 2016, Plaintiff reported to Health Services and complained of an allergic

reaction to the Remicade. “No reaction was noted.” Id. at ¶ 17.

       On August 18, 2016, the TLC Committee approved a follow-up gastrointestinal

consultation with Dr. Schultheiss and noted it had previously approved that request on August 4,

2016. Id. at ¶¶ 13, 18. The same day, Plaintiff reported to Health Services with complaints of

nausea, diarrhea, and abdominal pain. Plaintiff was advised to notify Health Services after she

had “bowel movements so a nurse could visualize whether she had bloody stools.” Id. at ¶ 19.

       On August 31, 2016, Defendant examined Plaintiff. Defendant discussed with Plaintiff

Remicade infusions, Crohn’s disease, and IBD. “The plan of care was to determine the next

Remicade dose after [Plaintiff] had her . . . gastrointestinal consultation” with Dr. Schultheiss.5

Id. at ¶ 20. That evening, Health Services “responded to Plaintiff’s complaints of abdominal

pain.” Id. at ¶ 21. Plaintiff requested to be sent to the Emergency Department, but “she refused to

answer medical questions.” Id.




       4
           Six weeks after August 12, 2016, was September 23, 2016.
       5
         Although it is not entirely clear on this record, it does not appear that a consultation
with Dr. Schultheiss had been scheduled at the time of Plaintiff’s August 31, 2016, examination
by Defendant.

PAGE 5 – OPINION AND ORDER
               Case 3:18-cv-01872-IM     Document 77      Filed 09/15/21     Page 6 of 18




           In early September 2016, Plaintiff reported to Health Services “complaining of a

gastrointestinal flare.” Id. at ¶ 22.

           On September 19, 2016, Defendant examined Plaintiff and advised Plaintiff that he was

waiting for a gastrointestinal consultation with Dr. Schultheiss to help determine Plaintiff’s next

scheduled dose of Remicade.6 Plaintiff reported that she was “still having abdominal pain but

that her current flare was resolved. [Defendant] ordered lab work.” Id. at ¶ 23.

           On September 28, 2016, Defendant examined Plaintiff. Plaintiff inquired about her next

Remicade infusion and Defendant again advised her that he was waiting for a gastrointestinal

consultation “to help determine [Plaintiff’s] next scheduled dose. [Defendant] asked that Health

Services ensure the appointment [for Plaintiff’s gastrointestinal consultation] was scheduled.” Id.

at ¶ 24.

           On October 1 and 4, 2016, Plaintiff presented to Health Services and reported “a Crohn’s

flare.” Id. at ¶ 25.

           On October 10, 2016, “a scheduled appointment7 with Salem Gastroenterology

Consultants needed to be rescheduled due to a conflict with an emergent mental health

evaluation for [Plaintiff].” Id. at ¶ 26. Plaintiff’s appointment with Salem Gastroenterology

Consultants was rescheduled for November 1, 2016. Id.

           On October 13, 2016, Plaintiff reported to Health Services for a medical assessment.

Plaintiff complained of stomach pain and frequent bowel movements with blood. Id. at ¶ 27.




           6
         It does not appear that a consultation with Dr. Schultheiss had been scheduled at the
time of Plaintiff’s September 19, 2016 examination by Defendant.
           7
         The record does not reflect the date on which Plaintiff was to have had an appointment
with Salem Gastroenterology Consultants.

PAGE 6 – OPINION AND ORDER
          Case 3:18-cv-01872-IM        Document 77        Filed 09/15/21     Page 7 of 18




Plaintiff’s “appointment with [Defendant] for that day was cancelled but [Defendant] conducted

a chart review on October 14.” Id.

        On October 15, 2016, Plaintiff reported to Health Services and complained of diarrhea.

Id. at ¶ 28.

        On October 19, 2016, Plaintiff again reported to Health Services and “complained of

severe abdominal pain and a Crohn’s flare.” Id. at ¶ 29. Plaintiff was examined and advised to

use a hot pack, to drink fluids, and to take her medications as prescribed. Id.

        On October 20, 2016, Plaintiff again reported to Health Services and reported having

blood in her stool. “A nurse observed a small amount of red in [Plaintiff’s] stool.” Id. at ¶ 30.

        On Friday, October 21, 2016, Plaintiff failed to attend a scheduled Health Services

appointment, but later that evening, “Health Services was called to assist” Plaintiff, who reported

that she “could not walk to Health Services due to pain in her abdomen.” Id. at ¶¶ 31, 32.

Plaintiff “was able to ambulate down the stairs without difficulty.” Id. at ¶ 32. Plaintiff was

examined by Health Services where she “reported that she had diarrhea and was not drinking

fluids.” Id. Plaintiff had a “temperature of 102 degrees, which later increased to 103 degrees.” Id.

Plaintiff was given Tylenol, ibuprofen, and a pitcher of water, and “was placed under

observation to monitor if [her] fever subsided.” Id. At some point, Plaintiff “used the bathroom

and reported bloody stool. A nurse visualized a small amount of blood in [Plaintiff’s] stool.” Id.

at ¶ 33. The nurse directed Plaintiff “to hydrate and rest.” Id. Plaintiff “was escorted back to her

housing unit. The plan of care was to continue to assess [Plaintiff’s] increased temperature in the

next hour or two after she calmed down, for staff safety.” Id. Staff took Plaintiff’s temperature “a

few hours later” and it was 98.1 degrees.” Id. at ¶ 34. “A nurse put in a request for a provider to




PAGE 7 – OPINION AND ORDER
         Case 3:18-cv-01872-IM          Document 77        Filed 09/15/21      Page 8 of 18




conduct a chart review on Monday due to [Plaintiff’s] increased temperature and reporting of

symptoms.” Id.

        On Monday, October 24, 2016, Defendant conducted a chart review. Defendant ordered

“a hot pack for [Plaintiff] three times per day for one week,” for Plaintiff’s “temperature and

vital signs to be checked every shift,” and “for labs to be taken.” Id. at ¶ 35. Defendant also

asked to be notified if Plaintiff’s temperature rose above 99 degrees. Id.

        At some point on October 24, 2016, Plaintiff reported “a Crohn’s flare up with frequent

diarrhea with blood” as well as abdominal pain and nausea. Id. at ¶ 36. “One episode of emesis

(vomiting) was observed.” Id. Plaintiff’s temperature was 99.8 degrees. A nurse brought Plaintiff

a hot pack as well as “a hat to collect stool.” Plaintiff took the hot pack, but refused the hat. Id. at

¶ 37. Plaintiff “reported that she had been unable to drink water.” Id. at ¶ 38. The nurse

encouraged Plaintiff to try to increase her fluid intake and “attempted to draw labs [from

Plaintiff] twice, without success.” Id. The nurse “provided a report on [Plaintiff] to [Defendant].”

Id.

        On October 25, 2016, Plaintiff did not permit a nurse to check her vital signs or to draw

her blood for lab work. Id. at ¶ 39. Plaintiff did permit the nurse to check her temperature, which

was 98.6 degrees. Id. Later on October 25, 2016, “a nurse attempted to draw labs twice, without

success.” Id. at ¶ 40.

        In the afternoon on October 25, 2016 Plaintiff was admitted to the infirmary with

complaints of abdominal pain. Id. at ¶ 41. Plaintiff “was examined and her temperature read 99.0

degrees.” Id. Defendant and a nurse both unsuccessfully attempted to draw blood from Plaintiff.

Defendant ordered that Plaintiff receive intravenous fluids and that staff reattempt to draw her

blood for lab work. Id. “Because [Plaintiff’s] last Remicade infusion was on August 12, 2016



PAGE 8 – OPINION AND ORDER
         Case 3:18-cv-01872-IM         Document 77        Filed 09/15/21      Page 9 of 18




and [Plaintiff] missed her . . . gastroenterology appointment [in October], [Defendant] called Dr.

Schultheiss to consult with him.” Id. Dr. Schultheiss recommended Plaintiff receive Remicade

infusions “every eight weeks, and possibly every six weeks.” Id. Dr. Schultheiss also

recommended prescribing Bentyl. Id. Defendant ordered staff to start Plaintiff on Bentyl and that

Plaintiff be given Remicade after she was hydrated. Defendant also ordered “a strict stool count.”

Id. After several attempts, a nurse was successful at starting Plaintiff on an IV for intravenous

fluids in the evening of October 25, 2016. Id. at ¶¶ 42–43. “Following the insertion of the IV,

[Plaintiff] reported [having] multiple loose bloody stools.” Id. at ¶ 44. Staff observed Plaintiff

had “several non-loose stools with a small amount of blood.” Id. Plaintiff vomited once and had

a temperature of 99.7 degrees. Staff gave Plaintiff Tylenol and Zofran. Id.

       On October 26, 2016, Plaintiff refused to use the stool collection hat and a nurse was

unable to observe Plaintiff’s bowel movements. Plaintiff “refused a medical assessment,

breakfast, and her morning medications.” Id. at ¶ 46. That same day, Defendant examined

Plaintiff, who complained of lower abdominal pain; Plaintiff was “very resistant to complying

with instructions for an examination.” Id. at ¶ 47. Defendant was able to “press firmly and deeply

into [Plaintiff’s] abdomen without complaints of pain or discomfort.” Id. Defendant discontinued

Plaintiff’s prescription for Bentyl “due to contraindications.” Id. “The plan of care was to obtain

lab work, continue further hydration via IV, and give [Plaintiff] a Remicade infusion.” Id.

Plaintiff was restarted on an IV for fluids. Plaintiff, however, refused to take her noon

medications and “continued to be resistant to using a hat so nurses could observe her bowel

movements.” Id. at ¶ 48. In addition, nurses tried three times to draw blood for lab work, “but

were unsuccessful.” Id. By the afternoon, Plaintiff’s temperature was 100.4 degrees. Staff




PAGE 9 – OPINION AND ORDER
         Case 3:18-cv-01872-IM        Document 77        Filed 09/15/21     Page 10 of 18




encouraged Plaintiff to increase her fluid intake and offered Plaintiff Tylenol. Plaintiff refused

Tylenol. Id.

        On October 27, 2016, Plaintiff was examined by “a provider.” Id. at ¶ 49. Plaintiff

reported having increased watery stool and abdominal pain. Plaintiff’s temperature was 103

degrees. Staff “had been unable to conduct lab work due to lack of venous access.” Id. Plaintiff

was transferred to the emergency department at Legacy Meridian Park for evaluation, id., where

she “received lab work, underwent a two-view chest X-ray and a computerized tomography

(‘CT’) scan of her abdomen and pelvis,” and was examined by a gastroenterologist, Dr. Paul

Anderson, id. at ¶ 50. Plaintiff was also given a Remicade infusion. Dr. Anderson recommended

Plaintiff receive Remicade infusions on November 10, 2016, December 8, 2016, “and then every

six weeks thereafter.” Id.

        On November 2, 2016, Plaintiff was discharged from Legacy Meridian Park. Id. at ¶ 51.

        Remicade infusions were approved by the TLC Committee and ordered on November 10,

2016, December 8, 2016 “and every six weeks thereafter.” Id. at ¶ 52. Plaintiff received

“consultations with Salem Gastroenterology Consultants until her release from ODOC custody.”

Id. at ¶ 53.

                                          STANDARDS

I.      Summary Judgment

        A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A court must view the

evidence in the light most favorable to the non-movant and draw all reasonable inferences in the

non-movant’s favor. Clicks Billiards, 251 F.3d at 1257.

PAGE 10 – OPINION AND ORDER
         Case 3:18-cv-01872-IM          Document 77        Filed 09/15/21      Page 11 of 18




        Although “[c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge . . . ruling on a

motion for summary judgment,” the “mere existence of a scintilla of evidence in support of the

[non-movant’s] position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252, 255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks omitted).

        “The evidence presented by the parties must be admissible.” Wady v. Provident Life &

Accident Ins. Co. of Am., 216 F. Supp. 2d 1060, 1065 (C.D. Cal. 2002) (citing Fed. R. Civ. P.

56(e)). Further, the non-moving party may not rest on conclusory or speculative evidence but

rather must “set forth specific facts in support of [its] . . . theory.” Thornhill Pub. Co., Inc. v.

Gen. Tel. & Elecs. Corp., 594 F.2d 730, 738 (9th Cir. 1979).

II.     Qualified Immunity

        “The doctrine of qualified immunity protects government officials from liability for civil

damages.” Wood v. Moss, 572 U.S. 744, 757 (2014); Krainski v. Nevada ex. Rel. Bd. of Regents,

616 F.3d 963, 968 (9th Cir. 2010). “Qualified immunity balances two important interests—the

need to hold public officials accountable when they exercise power irresponsibly and the need to

shield officials from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). “Whether qualified immunity can

be invoked turns on the ‘objective legal reasonableness’ of the official’s acts. And

reasonableness of official action, in turn, must be ‘assessed in light of the legal rules that were

clearly established at the time [the action] was taken.’” Ziglar v. Abbasi, 137 S. Ct. 1843, 1866

(2017) (first quoting Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982), then quoting Anderson v.

Creighton, 483 U.S. 635, 638 (1987)) (alteration in original). “The privilege is an immunity from
PAGE 11 – OPINION AND ORDER
         Case 3:18-cv-01872-IM           Document 77        Filed 09/15/21       Page 12 of 18




suit rather than a mere defense to liability; . . . it is effectively lost if a case is erroneously

permitted to go to trial.” Saucier v. Katz, 533 U.S. 194, 200–01 (2001) (citation and internal

quotation marks omitted) (emphasis in original). For this reason, the Supreme Court has

“stressed the importance of resolving immunity questions at the earliest possible stage in

litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). Qualified immunity,

however, is only an immunity from suit for damages; it is not an immunity from suit for

declaratory or injunctive relief. See L.A. Police Protective League v. Gates, 995 F.2d 1469, 1472

(9th Cir. 1993).

                                             DISCUSSION

        Plaintiff brings claims against Defendant for violation of the ADA, the Rehabilitation

Act, and the Eighth Amendment. ECF 1. As noted, Defendant seeks summary judgment on all of

Plaintiff’s claims. ECF 66.

I.      Plaintiff’s ADA and Rehabilitation Act Claims

        In her ADA and Rehabilitation Act claims, Plaintiff alleges Defendant violated § 504 of

the Rehabilitation Act and Title II of the ADA when he failed to provide her “with medication

necessary to control her bowel inflammation, thus denying her the ability to function in the same

or similar way as other inmates.” ECF 1 at ¶ 31. Defendant asserts Plaintiff’s ADA and

Rehabilitation Act claims are time barred or, in the alternative, that Plaintiff has not established

Defendant violated the ADA or Rehabilitation Act. ECF 66 at 10–12.

        Plaintiff did not respond to Defendant’s arguments in her Response to Defendant’s

Motion for Summary Judgment, and, at oral argument conceded her ADA claim. Accordingly,

the Court grants Defendant’s Motion for Summary Judgment as to Plaintiff’s claims for violation

of the ADA and Rehabilitation Act.



PAGE 12 – OPINION AND ORDER
        Case 3:18-cv-01872-IM           Document 77     Filed 09/15/21     Page 13 of 18




II.    Plaintiff’s Eighth Amendment Claim

       Plaintiff asserts Defendant was deliberately indifferent to her serious medical needs in

violation of the Eighth Amendment when he failed to provide Plaintiff with a Remicade

infusions from September 23, 2016 to October 27, 2016.

       Defendant moves for summary judgment on Plaintiff’s Eighth Amendment claim on the

grounds that Plaintiff received adequate medical care to treat her conditions and her allegations

“amount to a disagreement with her physician or a difference of opinion among physicians”

rather than to a constitutional violation. ECF 66 at 6–9.

       A.      Standards

       Deliberate indifference to serious medical needs is a cognizable claim for violation of the

Eighth Amendment’s proscription against cruel and unusual punishment. Estelle v. Gamble, 429

U.S. 97, 104 (1976); see also Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (same).

To establish deliberate indifference:

               First, the plaintiff must show a serious medical need by demonstrating that failure
               to treat a prisoner’s condition could result in further significant injury or the
               unnecessary and wanton infliction of pain. Second, the plaintiff must show the
               defendant’s response to the need was deliberately indifferent.

Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (citations and internal quotation marks

omitted)). To satisfy the second prong, a plaintiff must show there was “(a) a purposeful act or

failure to respond to a prisoner’s pain or possible medical need and (b) harm [was] caused by the

indifference.” Id. Deliberate indifference can be “manifested by prison doctors in their response

to the prisoner’s needs or by . . . intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Estelle, 429 U.S. at 104–05

(footnotes omitted); see also Jett, 439 F.3d at 1096 (explaining that deliberate indifference may




PAGE 13 – OPINION AND ORDER
        Case 3:18-cv-01872-IM         Document 77       Filed 09/15/21     Page 14 of 18




be established by showing that prison officials denied, delayed, or intentionally interfered with

medical treatment or by the way prison officials provided medical care).

       “Mere negligence in diagnosing or treating a medical condition, without more, does not

violate a prisoner’s Eighth Amendment rights.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (citation and internal quotation marks omitted); see also Wilhelm v. Rotman, 680 F.3d

1113, 1122 (9th Cir. 2012) (“Medical malpractice does not become a constitutional violation

merely because the victim is a prisoner.” (citation and internal quotation marks omitted)). In

addition, “a plaintiff’s showing of nothing more than a difference of medical opinion as to the

need to pursue one course of treatment over another [is] insufficient, as a matter of law, to

establish deliberate indifference.” Wilhelm, 680 F.3d at 1122 (citation and internal quotation

marks omitted). To prevail on an Eighth Amendment claim involving choices between

alternative courses of treatment, a plaintiff must show that the course of treatment the doctors

chose was medically unacceptable under the circumstances, and that they chose this course in

conscious disregard of an excessive risk to the plaintiff’s health. Toguchi, 391 F.3d at 1058.

       B.      Analysis

       As noted, Plaintiff asserts Defendant was deliberately indifferent to her medical needs in

violation of the Eighth Amendment when he failed to provide Plaintiff with a Remicade infusion

from September 23, 2016, through October 27, 2016. See ECF 73 at 6–9; ECF 1 at ¶¶ 12–19.

Defendant concedes Plaintiff had serious medical needs, but asserts Plaintiff received adequate

medical care. See ECF 66 at 7–8. Specifically, Defendant contends Plaintiff was always given

prompt access to care including evaluations and follow-ups with Health Services, treatment in

the infirmary, and treatment at the hospital when appropriate. Defendant also asserts Plaintiff

received appropriate care for her condition and the delays in Plaintiff’s treatment were due to



PAGE 14 – OPINION AND ORDER
        Case 3:18-cv-01872-IM          Document 77       Filed 09/15/21      Page 15 of 18




Plaintiff’s refusal to allow diagnostic treatment at times, her inability to attend a scheduled

appointment due to an emergent mental health evaluation, and issues with medical staff

obtaining necessary bloodwork. See ECF 68, Snider Decl., at ¶¶ 7–10, 12–13.

       Plaintiff concedes she was treated by CCCF medical staff frequently, but points out that

her treatment did not include a Remicade infusion, which, according to Plaintiff, was contrary to

the advice of her treating gastroenterologist, Dr. Schultheiss. See ECF 73 at 5–8. Plaintiff

contends there is at least a dispute of material fact as to whether Defendant’s failure to provide

her with a Remicade infusion from September 23, 2021, through October 27, 2021, constitutes

deliberate indifference. Id.

       Dr. Snider states in his Declaration that Plaintiff received appropriate treatment for her

condition and any delays in Plaintiff’s treatment “were due to [Plaintiff’s] refusal of

recommended diagnostic treatment, an inability to attend a scheduled appointment, and lack of

venous access.” ECF 68, Snider Decl., at ¶ 13. Dr. Snider explains “[i]t is critical to obtain lab

work of patients on Remicade because Remicade has immune-suppressing properties. The side

effects of Remicade include nausea, stomach pain, and flushing.” Id. at ¶ 9. Dr. Snider further

explains “[r]eceiving adequate treatment with Remicade, including dosage and frequency, is

important because patients can develop antibodies to Remicade.” Id. at ¶ 10. Plaintiff does not

provide any medical expert testimony or medical evidence that contradicts Defendant’s evidence

that it was critical to obtain lab work in order to evaluate the effect of Remicade on Plaintiff’s

condition or that calibration of the dosage and frequency of Remicade treatment was critical. In

addition, the record reflects Plaintiff reported to Health Services that she was having an allergic

reaction to the Remicade after she received her August 12, 2016, Remicade infusion. ECF 65,

JSAF, at ¶ 17. Although “no reaction was noted,” id., it is reasonable to infer that Plaintiff was



PAGE 15 – OPINION AND ORDER
         Case 3:18-cv-01872-IM          Document 77        Filed 09/15/21     Page 16 of 18




experiencing issues that would indicate caution in the further administration of Remicade was

warranted. In addition, although Plaintiff received her August Remicade infusion on the schedule

recommended by Dr. Schultheiss, Plaintiff reported to Health Services at least three times

between August 12, 2016, and September 23, 2016, complaining of nausea, diarrhea, abdominal

pain, bloody stool, and gastrointestinal flares. See id. at ¶¶ 17, 19, 22. It is reasonable to infer

from these facts together with Defendant’s statements that Remicade has immune-suppressing

properties and can cause side effects similar to the issues Plaintiff was reporting, that it was not

unreasonable for Defendant and medical staff to wait to administer another dose of Remicade

until after Defendant obtained relevant lab work and Plaintiff was seen by specialists at Salem

Gastroenterology.

        The record also reflects that at various times Plaintiff refused medication, medical

assessments, to collect her stool, to permit medical staff to check her vital signs, to permit blood

draws, to permit staff access to an IV site, and to permit staff to look at her stool. ECF 65, JSAF,

at ¶¶ 35–50. Plaintiff does not point to any medical evidence that indicates it would have been

reasonable for Defendant to administer Remicade under those circumstances. In addition, the

record reflects Plaintiff was provided with other medication and treatment when she experienced

symptoms. When Plaintiff’s symptoms worsened and staff were unable to obtain necessary blood

work, Plaintiff was taken to the hospital for treatment.

        Although the Ninth Circuit has concluded plaintiffs have established genuine disputes of

material fact existed so as to preclude summary judgment in some circumstances in which

doctors ignored the advice of specialists and denied or delayed inmates’ medical treatment, the

circumstances of those cases are distinguishable. For example, in Snow v. McDaniel, the Ninth

Circuit concluded the district court erred when it granted summary judgment in favor of the



PAGE 16 – OPINION AND ORDER
           Case 3:18-cv-01872-IM       Document 77        Filed 09/15/21      Page 17 of 18




defendants on the plaintiff’s Eighth Amendment claim when the record reflected the defendants

failed to provide the plaintiff with surgery to replace both of his hips for three years after

multiple doctors recommended hip-replacement surgery. 681 F.3d 978, 982 (9th Cir. 2012),

overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014). In contrast,

here, if there was delay due to Defendant’s conduct, it was at most less than five weeks,

assuming a six-week infusion schedule, and three weeks, assuming an eight-week schedule. In

addition, unlike in Snow, there is no evidence in the record from which it could reasonably be

inferred that Defendant chose not to administer Plaintiff a second Remicade infusion in

conscious disregard of Plaintiff’s health. In fact, as noted, the record reflects Plaintiff reported

having an allergic reaction to Remicade and continued to experience serious symptoms after she

received Remicade in August 2016. Moreover, there is no evidence that it would have been

reasonable for Defendant to administer a Remicade infusion without first obtaining relevant

blood work, which medical staff were not able to do on several occasions.

       Viewing the evidence in the light most favorable to Plaintiff, the Court concludes a

reasonable juror could not find on this record that Defendant was deliberately indifferent to

Plaintiff's serious medical needs when he did not administer Plaintiff a Remicade infusion from

September 23, 2016, through October 27, 2016.

       Accordingly, the Court grants Defendant’s Motion for Summary Judgment as to

Plaintiff’s Eighth Amendment claim.8




      Having found that Defendant is entitled to summary judgment on Plaintiff’s Eighth
       8

Amendment claim, the Court declines to address qualified immunity.

PAGE 17 – OPINION AND ORDER
       Case 3:18-cv-01872-IM     Document 77      Filed 09/15/21     Page 18 of 18




                                   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendant Snider’s Motion for Summary

Judgment, ECF 66.



      IT IS SO ORDERED.

      DATED this 15th day of September, 2021.


                                                /s/ Karin J. Immergut
                                                Karin J. Immergut
                                                United States District Judge




PAGE 18 – OPINION AND ORDER
